By the Court,

(except Sewall, J., who did not hear the argu ment.) There seems no ground for the defence on the ground of *363usury. The defendant might have discharged himself by paying the money due by his promises, which were to pay in cash. As the transaction did not in itself import usury, if the defendant thought it merely colorable, he should have put it to the jury to decide. There is as little ground in the second point. The construction of the statute contended for is too narrow. We all remember the runs upon the banks in this section of the state. It was competent to the directors, and but the use of due discretion, to make their loans on such terms as should enable them to meet such demands.

Judgment on the verdict.